       Case 7:20-cv-00268 Document 25 Filed on 02/03/21 in TXSD Page 1 of 3
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                      February 03, 2021
                           UNITED STATES DISTRICT COURT
                                                                                      Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §
                                      §
2.333 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS; SAN              §
                                        CIVIL ACTION NO. 7:20-cv-00268
JUANITA J. GARZA; MARTIN              §
RICARDO GARZA; MARISSA IRIS G. §
LEE; JAIME A. GARZA; AARON A.         §
GARZA; MARCO A. GARZA; and            §
AMEIDA SALINAS, Starr County Tax      §
Assessor-Collector,                   §
                                      §
      Defendants.                     §

                                            ORDER

         The Court now considers the “Notice of Disclaimer Executed by Ameida Salinas, Starr

County Tax Assessor-Collector” filed by Plaintiff United States1 and “Plaintiff’s Opposed

Motion for Continuance of the Joint Discovery/Case Management Plan and the Initial Pretrial

and Scheduling Conference Pursuant to Fed. R. Civ. P. 26(f).”2

    I. DISCLAIMER

         In the disclaimer attached to the notice, Defendant Ameida Salinas, in her capacity as

Starr County, Texas, Tax Assessor-Collector “disclaims any right, title, claim or interest” in the

property that is the subject of this eminent domain proceeding, disclaims any right to just

compensation to be paid for the subject property, and requests to be dismissed from this action.3


1
  Dkt. No. 23.
2
  Dkt. No. 24.
3
  Dkt. No. 23-1 at 1.


1/3
       Case 7:20-cv-00268 Document 25 Filed on 02/03/21 in TXSD Page 2 of 3




        Under Federal Rule of Civil Procedure 71.1(i)(2), the Court may at any time dismiss an

unnecessarily or improperly joined Defendant, or any Defendant that has no interest in the

property to be condemned.4 The Court reviewed the disclaimer and finds it to be duly executed.

The Court thus finds good cause for dismissing the disclaimed Defendant from this case and

accordingly DISMISSES Defendant Ameida Salinas, Starr County Tax Assessor-Collector from

this case and instructs the Clerk of the Court to terminate this Defendant as a party to this case.

The Court now turns to the motion for a continuance.

    II. CONTINUANCE

        The parties’ initial pretrial and scheduling conference was originally scheduled for

November 2020.5 The Court continued the conference for Defendants to obtain counsel.6 After

Plaintiff United States failed to serve most Defendants until late November 2020, the Court

continued the initial pretrial conference again and set a deadline to serve Defendants. 7 The

instant motion requests yet another continuance in light of newly inaugurated President Biden’s

January 20, 2021 executive order regarding the southern international border. 8 The United States

filed the motion on February 2, 2021, so the opposed motion will not be ripe until after the

conference the United States seeks to continue.9 Three Defendants are unopposed to the

requested relief, but the United States attempted to contact three other Defendants “on multiple

occasions with no success.”10 Therefore, the Court will treat the instant motion as unopposed and

consider it instanter.



4
  FED. R. CIV. P. 71.1(i)(2); see id. advisory committee’s note to 1951 amendment (“[T]he court may at any time
drop a defendant who has been unnecessarily or improperly joined as where it develops that he has no interest.”).
5
  Dkt. No. 4.
6
  Dkt. No. 9.
7
  Dkt. No. 17.
8
  Dkt. No. 24 at 2.
9
  See LR7.3 (opposed motions are submitted after 21 days).
10
   Dkt. No. 24 at 3.


2/3
      Case 7:20-cv-00268 Document 25 Filed on 02/03/21 in TXSD Page 3 of 3




        The United States requests a continuance of the twice-rescheduled February 16, 2021,

initial pretrial and scheduling conference and its associated joint discovery/case management

plan deadline in light of President Biden’s proclamation concerning the border wall.11 The

President’s proclamation directs numerous heads of executive agencies to “pause work on each

construction project on the southern border wall” and to “develop a plan for the redirection of

funds concerning the southern border wall . . . within 60 days” from January 20th.12 “The District

Court has broad discretion to stay proceedings as an incident to its power to control its own

docket.”13 The Court finds good cause in the parties’ request that this eminent domain

proceeding be abated while the United States develops its plan concerning the border and

associated land use. The Court GRANTS Plaintiff’s motion14 and continues the initial pretrial

and scheduling conference previously rescheduled for February 16th to April 13, 2021, at 9:00

a.m. Parties shall confer pursuant to Federal Rule of Civil Procedure 26(f) and file a renewed

joint discovery/case management plan no later than April 2, 2021.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 3rd day of February 2021.


                                                       ___________________________________
                                                                    Micaela Alvarez
                                                               United States District Judge




11
   Id. at 2, ¶¶ 1–3.
12
   Proclamation No. 10142, §§ 1–2, 86 Fed. Reg. 7,225, 2021 WL 197402 (Jan. 20, 2021).
13
   Clinton v. Jones, 520 U.S. 681, 706 (1997).
14
   Dkt. No. 24.


3/3
